         Case 5:19-cv-01275-DJS Document 15 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

BRANDON D.,

                                  Plaintiff,
                                                                5:19-CV-1275
             v.                                                     (DJS)

ANDREW M. SAUL, Comm’r of Soc. Sec.,

                                  Defendant.


APPEARANCES:                                    OF COUNSEL:

OLINSKY LAW GROUP                               HOWARD OLINSKY, ESQ.
Attorney for Plaintiff
250 South Clinton Street
Ste 210
Syracuse, New York 13202

SOCIAL SECURITY ADMINISTRATION                  CANDACE LAWRENCE, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

      The Complaint in this action was filed October 16, 2019. Dkt. No. 1. The parties

then stipulated to remand the matter to the Social Security Administration for further

proceedings. Dkt. No. 11. Plaintiff has now filed a Motion for Attorneys’ Fees under the

Equal Access to Justice Act. Dkt. No. 13. The Motion seeks that the fee award be paid

directly to counsel. Id. Defendant does not oppose the Motion. Dkt. No. 14.


                                          -1-
         Case 5:19-cv-01275-DJS Document 15 Filed 09/23/20 Page 2 of 2




       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the Equal Access

to Justice Act (EAJA) (28 U.S.C. § 2412, et seq.) in the amount of $4,975.01. It is further

ordered that payment will be made directly to Plaintiff’s attorney pursuant to the agreed

upon assignment from Plaintiff. See Dkt. No. 13-6.

       IT IS SO ORDERED.

Dated: September 23, 2020
       Albany, New York




                                           -2-
